Citation Nr: 0425857	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-10 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for total left knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
June 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  In October 2002 the RO 
denied entitlement to an increased evaluation for the total 
left knee replacement.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a VCAA notice letter to the veteran in 
connection with his current appeal in October 2003.

The Board's review of the evidentiary record discloses that 
the veteran's claims file was not made available for review 
in conjunction with the official examination for VA 
compensation purposes in October 2003.  

The request for examination indicated the claims file was not 
necessary but asked the examiner to evaluate the left knee 
disability under the applicable rating criteria.  The 
representative has requested that that the claim be returned 
to the RO in light of this defect in development.

The fact that the October 2003 VA examination was conducted 
without access to the appellant's claims file renders the 
subject examination inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Additionally, the Board notes that the examiner did 
not address functional loss due to pain pursuant to the 
criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), requisite 
for evaluation orthopedic disabilities.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).  
The most recent examination conducted with access to the 
claims file was in September 2002.  The transcript of the 
veteran's telephone interview in May 2003 wherein he 
complained of daily knee pain that he characterized as 
"close to a nine" warrants a comprehensive evaluation in 
light of the applicable rating criteria.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his left total knee 
replacement since March 2001.  He should 
be requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
including on a fee basis if necessary for 
the purpose of ascertaining the nature 
and extent of severity of his service-
connected left total knee replacement.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, Diagnostic Code 5055 
criteria, and a separate copy of this 
remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  It is 
requested that the examiner address the 
following medical issues:

(a) Do the service-connected total left 
knee replacement residuals involve only 
the muscles and joint structure, or do 
they also involve the nerves?

(b) Do the service-connected left total 
knee replacement residuals cause weakened 
movement, excess fatigability, and 
incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations cannot be 
quantified, the examiner should so 
indicate.

(c) With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected 
left total knee replacement residuals, 
the presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service-connected left 
total knee replacement residuals, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected let total knee 
replacement residuals.

(d) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected total 
left knee replacement residuals, and if 
such overlap exists, the degree to which 
the nonservice-connected problem(s) 
creates functional impairment that may be 
dissociated from the impairment caused by 
the service-connected total left knee 
replacement residuals.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner should so 
indicate.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59.  The examiner should 
also opine if possible as to whether the 
chronic residuals of the total left knee 
replacement consist of or more nearly 
approximate severe limitation of motion 
or weakness of the left lower extremity.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the VBA AMC 
should readjudicate the claim of 
entitlement to a disability evaluation in 
excess of 30 percent for a total left 
knee replacement.  The VBA AMC should 
document its consideration of the 
applicability of 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.59 (2003).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claim for an increased 
evaluation and may result in a denial.  38 C.F.R. § 3.655 
(2003).



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

























 Department of Veterans Affairs


